Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 10/25/2021 has been entered. Claims 2 – 8 have been cancelled. Claims 1 and 9 – 11 remain pending and under examination. 
Applicant’s amendments to the specification have not overcome the previously specification objection set forth. 
Applicant’s cancellation of claim 6 has rendered the previous objection moot
Applicant’s cancellation of claims 4 and 7 have rendered the previous rejections under 112(b) and 112(d), respectively, moot
Applicant’s amendment to claim 10 has overcome the previous objection set forth
Applicant’s amendment to claim 1 has overcome the previous rejection under 112(b)
Applicant’s amendment to claim 1 has overcome the previous rejection of;
Claims 1 – 10 under 103 over Chang (KR101822073) in view of Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”) and Kim (KR20160019711A)
Claim 11 under 103 over Chang (KR101822073) in view of Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”)

However, upon further consideration, a new rejection is made in view of;
Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Hong (US2011/0068299) and in further view of Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”)
Claim 10 under 103 over Chang (KR101822073) in view of Hong (US2011/0068299) and Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”), in further view of Kim (KR20160019711A)


Specification Objections
The disclosure is objected to because of the following reason: Page 8 lists “Fibrinogen resin” as a potential resin. However, Fibrinogen is a protein found in blood plasma and as well, a review of the machine translation of the foreign priority document of the instant invention says that it is a “cellulose resin” not a “fibrinogen resin”. Therefore, clarification and/or correction is required whether applicant intends to use a human protein resin or whether this resin was improperly translation from the foreign priority document. 
**Applicant’s submitted amendment on 10/25/2021 to the specification appears to be identical to the paragraphs that they are replacing. Furthermore, in the remarks on 10/25/2021, applicant only states that the objection has been rendered moot, and does not specify whether Fibrinogen or Cellulose was intended. Therefore, the objection has not been overcome. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Hong (US2011/0068299) and in further view of Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”)

Regarding claim 1, Chang teaches a method for manufacturing a composite profile material [Title]. Chang teaches the method includes forming a composite billet [0024]. Chang teaches that the composite billet comprises a first billet of hollow cylindrical shape [0037 – 0038], a second billet that 
Wherein the first billet of Chang reads on the “second shell layer” and “first billet” as claimed, wherein the second billet of Chang reads on the “core layer” and the “third billet” as claimed, and wherein the third billet of Chang reads on the “first shell layer” and “second billet” as claimed. Wherein the first billet of Chang is a “can” shape [0049]
Chang teaches that the second billet (i.e. core layer) and the third billet (i.e. shell layer) may be mixtures of powder including mixtures of aluminum powder and/or carbon nanotubes [0050, 0052]

However, Chang does not explicitly teach forming a plurality of composite powder with aluminum powder and carbon nanotubes via ball milling. Chang also does not teach the composition of the powders in the second and third billet nor that they are a different composition.
		
	Hong teaches a method for fabricating nanocomposite powder which includes a carbon nanotube and a metal [Title]. Hong teaches that the composite powder is preferably carbon nanotubes and aluminum powder and that the composite powder is formed by ball milling the two together in order to homogenously mix them [0053, 0055]. Furthermore, Hong teaches that the amount of carbon nanotubes used in a metal matrix metal powder is 0.1 – 50 wt% [0052]. While Hong does not explicitly teach the volume%, based on the densities disclosed in the instant invention [Table 3] in which the carbon nanotubes have a density of 1.8 (or less) and the aluminum powder has a density of 2.7, the volume ratio would be 0.067 – 33.33 vol%. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the wt% disclosed by Hong overlaps with vol% amounts of the second and third billet of the claimed range. 


Chang in view of Hong does not explicitly teach that the composition of the powders in the second and third billet are a different composition.

Kwon teaches a method for making a functionally graded composite material [title]. Kwon also discloses that the method is done using a composite powder which comprises carbon-nanotubes and aluminum powder and is achieved through powder metallurgy route [Abstract; Experimental]. Kwon teaches that the creation of functionally graded material (FGMs) allows for the creation of a bulk material that has tailored properties due to controlled distribution of the desired characteristics within the material [page 1, left column, top]. Kwon shows that several different powders of varying carbon nanotube amounts were created and layered in order to make the material [Experimental].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of creating a composite billet as taught by Chang, and used two composite powders of different compositions in the creation of the second and third billet. As taught by Kwon, the use of functionally graded material allows for the tailoring of properties of bulk material, by controlling the distribution of the desired characteristics in each layer. 

Regarding claim 9, Chang in view of Hong and Kwon teaches the invention as applied above in claim 1. Chang teaches that the powder can be compressed in the billet at 80 MPa or less [0045], which overlaps with the claimed range.

In regards to the overlapping ranges taught in Chang, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claim 11, Chang teaches a method for manufacturing a composite profile material [Title]. Chang teaches the method includes forming a composite billet [0024]. Chang teaches that the composite billet comprises a first billet of hollow cylindrical shape [0037 – 0038], a second billet that may be a cylindrical shaped, metal bulk or a powder [0039 – 0040], and a third billet comprised of powder disposed between the first and second billet [0051] (meeting the claimed limitation of forming a multi-layered billet). 
Wherein the first billet of Chang reads on the “second shell layer” and “first billet” as claimed, wherein the second billet of Chang reads on the “core layer” and the “third billet” as claimed, and wherein the third billet of Chang reads on the “first shell layer” and “second billet” as claimed. Wherein the first billet of Chang is a “can” shape [0049]
Chang teaches that the second billet (i.e. core layer) and the third billet (i.e. shell layer) may be mixtures of powder including mixtures of aluminum powder and/or carbon nanotubes [0050, 0052]

However, Chang does not teach the composition of the powders in the second and third billet nor that they are a different composition.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have obvious to have used the wt% ranges disclosed by Hong in the second and third billet of Chang. Given that Hong is directed to composite powder in which the powder is preferably carbon nanotube and aluminum, similar to Chang (same field of endeavor), a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 

Chang in view of Hong does not teach that the composition of the powders in the second and third billet are a different composition.

Kwon teaches a method for making a functionally graded composite material [title]. Kwon also discloses that the method is done using a composite powder which comprises carbon-nanotubes and aluminum powder and is achieved through powder metallurgy route [Abstract; Experimental]. Kwon teaches that the creation of functionally graded material (FGMs) allows for the creation of a bulk material that has tailored properties due to controlled distribution of the desired characteristics within the material [page 1, left column, top]. Kwon shows that several different powders of varying carbon nanotube amounts were created and layered in order to make the material [Experimental].
. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Hong (US2011/0068299) and Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”), in further view of Kim (KR20160019711A, using espacenet translation)
 
Regarding claim 10, Chang in view of Hong and Kwon teaches the invention as applied above in claim 1. While Hong does suggest that discharge plasma sintering is used in the art for sintering composite of carbon nanotubes and metal powder, Hong does not explicitly teach discharge plasma sintering nor the parameters of the sintering. 

Kim teaches a method for producing double nanoparticle reinforced aluminum gradient functional material [0039]. Kim further teaches that the carbon nanotubes and aluminum powder are added together (similar to Chang) and silicon carbide nanoparticles are added in order to increase the dispersion of the carbon nanotubes in the composite powder [0015]. Kim teaches that the composite powder can be produced by milling with balls (i.e. ball milling) to create a homogenously dispersed composite powder, similar to Hong [0040]. Kim also teaches that discharge plasma sintering can be used to sinter/densify the powder and that discharge plasma sintering can precisely sinter within a short time 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of pressing the powder in the billet as taught by Chang, and substituted it with the hot discharge plasma sintering as taught by Kim. As taught by Kim, the use of discharge plasma sintering would allow for precise sintering (densification) and reduce the time to do so. Further still, a person of ordinary skill in the art would recognize that the reduction of pores in the final product would improve the quality of final product, as evidenced by Chang [0046]. 


Terminal Disclaimer
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/427,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's amendment filed 10/25/2021 has overcome the previous rejection of; 

Claims 1 – 10 under 103 over Chang (KR101822073) in view of Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”) and Kim (KR20160019711A)
Claim 11 under 103 over Chang (KR101822073) in view of Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”)

The examiner agrees that the Chang in view of Kwon and Kim does not teach or reasonably suggest that the composition of the second billet is 0.09 to 10 parts by volume of CNT to 100 parts by volume of aluminum powder and that the composition of the third billet is 0.08 parts by volume of CNT to 100 parts by volume of aluminum powder.

However, upon further consideration, a new rejection is made in view of;
Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Hong (US2011/0068299) and Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”)
Claim 10 under 103 over Chang (KR101822073) in view of Hong (US2011/0068299) and Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”), in further view of Kim (KR20160019711A)

For purposes of clarity of the record and compact prosecution, the examiner will respond to applicant’s previous arguments regarding Chang, Kwon, and Kim.

	Applicant’s argues that the Chang does not teach or reasonably suggest using two powder based billet but instead only has one powder based billet [page 4, 3rd paragraph of remarks]. The examiner respectfully disagrees. Chang explicitly states that the second billet (i.e. first shell layer) may be a bulk metal or powder [0039] and that the third billet may be a powder [0051]. Applicant points to Fig 6 of 

	Applicant argues that a person of ordinary skill would not be motivated to have combined Kwon vertically layered composite powders with Chang’s composite billet because Kwon discloses a simple vertical pattern in contrast to the axial layers of Chang’s billet. The examiner respectfully disagrees. Both Chang and Kwon are directed to composite material which can include aluminum powder and carbon nanotubes (i.e. the same field of endeavor). Kwon discloses that the use of functionally graded material allows for tailoring properties of bulk material by controlling the distribution of desired characteristics in each layer, of which, Chang’s multi-layered billet is a bulk material with multiple layer. That is, a person of ordinary skill in the art would readily recognized that the benefits of Kwon could be applied to the multi-layered billet of Chang and although Kwon’s disclosed example is a simple vertical pattern, this would not preclude the same application to other shapes. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396 (See MPEP 2141.03 I)
	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2019/0122783 – aluminum based composite material with carbon nanotubes made by mixing, compacting, sintering and extruding
US2019/0006127 – Forming electrical wire using composite material 
KR101686973B1 – Method for producing well dispersed nano composite powder
KR2014/0076448 – Producing aluminum alloy containing carbon nanotubes 
KR2013/0028378 – Method of processing homogenous composite powder with aluminum


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738